PER CURIAM.
We affirm the main appeal but reverse the denial of attorney’s fees raised as an issue on cross appeal. See Florida Medical Center, Inc. v. Von Stetina, 436 So.2d 1022 (Fla. 4th DCA 1983). On the main appeal we do not believe the trial court erred in denying a motion for new trial after having exhaustively considered the grounds raised by appellants.
Accordingly, we affirm the final judgment, reverse the order denying attorney’s fees and remand for further proceedings in accord herewith.
ANSTEAD, C.J., WALDEN, J., and CARLISLE, JAMES T., Associate Judge, concur.